Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended claims 1-7, 22, 25, 39-48 and 57 (dated 07/22/2021) are pending in this application and are now under consideration.
Priority
This application is a DIV of 16/323,756 filed on 02/06/2019, now US Patent 11,091,743, which is a   371 of PCT/US2017/046637 filed on 08/11/2017, which claims the benefit of priority under 35 U.S.C. 119(e) to the Provisional Application: 62/374,408 filed on 08/12/2016 is acknowledged; however, claims 1-7, 22, 25, 39-48 and 57 are given the priority date of 371 of PCT/US2017/046637 filed on 08/11/2017, as SEQ ID NO: 11, 13 and 24 are only disclosed in 371 of PCT/US2017/046637 filed on 08/11/2017. 
Information disclosure statement
The information disclosure statements (IDS) submitted on 08/09/2021 and 11/18/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Specification-Objection/Sequence Compliance
Applicants’ are advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825. Specifically, applicants’ are required to comply with the sequence rules by inserting the sequence identification numbers of all sequences within the claims and/or specification. It is particularly noted that Fig. 8 recite many sequences, but applicants’ fail to provide the SEQ ID NO: (sequence identifiers) to all the sequences recited in the specification; i.e., nucleotides 10 (ten) or more and amino acids 4 (four) or more. Sequences must be referred to by their sequence identifiers, see particularly 37 CFR 1.821(d). If the sequences appearing in the specification do not have SEQ ID NO: assigned to them, then an amendment to the sequence listing will be required as well. There must not be any new matter submitted, therefore it is important to be careful to include only the sequences that are already disclosed in the current specification. Failure to correct the deficiency will be held a non-responsive to this Office action. Correction and clarification required.
	Sequence Rules: The nucleic acid sequences presented requires having a sequence identifier. In order to comply with the sequence rules Applicants must identify the sequence by providing SEQ ID NO:… and where required provide a new version of the sequence listing and disk. Applicant must submit a CRF copy and paper copy of the Sequence Listing, a statement that the content of the paper and computer readable copies are the same and where applicable include no new matter as required by 37 C.F.R. j 1.821(e) or 1.821(9 or 1.821(g) or 1 .825(d), as well as an amendment directing its entry into the specification. Note: If the nucleic acid sequences are already part of the sequence listing and the CRF, Applicants may amend the specification by providing the appropriate SEQ ID NO: or provide the SEQ ID NO, to the legend of the figure(s). Applicant's cooperation is requested in correcting other unidentified sequences of which applicant may become aware of in the specification.


Claim Objections
I. Claims 7, 39-43 and 46-48 are objected, due to the following informality: Claims 7, 39-43 and 46-48 contain abbreviations; Reb A, RebD, RebM …RebE in the claims. Examiner suggests at least in the first recitation of the abbreviation, expanding them to recite the full forms of what the abbreviation stands for; such as rebaudioside D (RebD)… rebaudioside M (RebM). Appropriate correction is required. For examination purposes claims 7, 39-43 and 46-48 are interpreted as … rebaudioside D (RebD)… rebaudioside M (RebM).
II. Claim 22 is objected; due to the following informality: Claim 22 recites the phrase “… an amino acid sequence having SEQ ID NO: 24”, as such, given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on polypeptides comprising “any two/dipeptide sequences of SEQ ID NO: 24 and having UDP-glycosyltransferase activity. Examiner suggests amending the claim to recite “…the amino acid sequence of SEQ ID NO: 24”. Appropriate correction is required. For examination purposes claim 22 is interpreted to encompass variants and mutants of the recited sequence.
III. Claim 57 is indefinite in the recitation of “… UGT75L6 … UN1671 …”, for the following reasons. As taught in the specification and the prior art, the terms of “… UGT75L6 … UN1671 …” are stevia/plant gene(s) names which appear to encode proteins associated with the biosynthesis of rebaudiosides. However, as written, the terms appear to be generically used and not limited to a specific organism. While the gene nomenclature used may be appropriate for stevia/plant genes, the use of this nomenclature for genes encoding proteins of identical function in other organisms may not be accurate.  As known in the art, genes encoding proteins of identical function in two different organisms may use different designations. For example, the ARO4 gene of Candida albicans encodes a DAHP synthase whereas the E. coli counterpart is the aroF gene. See the abstract of Sousa et al. (Microbiology 148(Pt5):1291-1303, 2002; reference not provided). As such, the use of gene terminology which is applicable to some organisms and not to others is confusing since the claims use this gene nomenclature with respect to any organism. In addition, the term of stevia/plant is being used to refer to a protein. While this term would be appropriate for a stevia/plant protein encoded by the “… UGT75L6 … UN1671 …” genes, the term is confusing when the claims appear to be using this term generically and not limiting the source of the protein.. For examination purposes, the term “… UGT75L6 … UN1671 …” will be interpreted as “UDP-glycosyltransferase” when appropriate. Correction is required. 
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
I. Claims 1-7, 22, 25, 39-48 and 57 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over allowed patent claims 1-31 and 34-39 of US Patent 11,091,743 B2 (Zhao et al). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the examined claims are either anticipated by, or would have been obvious over reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 1-7, 22, 25, 39-48 and 57 of the instant application cannot be considered patentably distinct over allowed patent claims 1-31 and 34-39 of US Patent 11,091,743 B2 (Zhao et al.,) when there is specifically disclosed embodiments and falls within the scope of the claims 1-7, 22, 25, 39-48 and 57 herein. In the instant case, the allowed patent specification and allowed patent claims 1-31 and 34-39 of US Patent 11,091,743 B2 (Zhao et al.,) discloses as a preferred embodiment; a genetically modified yeast host cell comprising a heterologous nucleic acid encoding a UDP-glycosyltransferase comprising an amino acid sequence of SEQ ID NO: 1, wherein the genetically modified host cell is capable of converting rebaudioside A (RebA) to rebaudioside D (RebD)…; said reference SEQ ID NO: 1 having 99.5% sequence identity to SEQ ID NO: 11 of the instant application (see provided sequence alignments). Therefore, the claims 1-7, 22, 25, 39-48 and 57 of the instant application of the instant invention are deemed as an obvious variation of the inventions of allowed patent claims 1-31 and 34-39 of US Patent 11,091,743 B2 (Zhao et al.,).
II. Claims 1-7, 22, 25 and 39-63 of the instant application are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the co-pending application amended claims 1-10, 14-16, 21 and 27-34 (dated 09/01/2022) of Wichmann et al., 16/637,188 (US 2020/0165651 A1). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The recited claims 1-10, 14-16, 21 and 27-34 (dated 09/01/2022) of the recited reference co-pending application Wichmann et al., 16/637,188 (US 2020/0165651 A1) above encompass a genus of genetically modified host cell comprising a genus heterologous polypeptides in the biochemical pathway for the production of steviol glycoside, rebaudiosides …; said reference polypeptides having 100% sequence identities to SEQ ID NO: 1, 13 and 24 of the instant invention (see provided sequence alignments) including kaurene oxidase obtained from Pisum sativum and method of use, as claimed in claims 1-7, 22, 25 and 39-63 of the instant application, and falls entirely within the scope of co-pending claims 1-10, 14-16, 21 and 27-34 (dated 09/01/2022) in co-pending reference application Wichmann et al., 16/637,188 (US 2020/0165651 A1). Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other co-pending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections: 35 U.S.C. 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	I. Claim 1 and claims 2-7, 22, 25, 39-48 and 57 depending therefrom are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). 
 
In the present instance, claims 1-2, 5, 7 and 25 recite the broad recitation “… has at least 80% sequence identity to SEQ ID NO: 11 …”, and the claims also recite “… at least 85%… or 95% …” which is the narrower statement of the sequence identity range/limitation (range within range). It is not clear what the applicants’ intend to encompass in the rejected claims and the metes and bounds of the claims are unclear and as being indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Correction and clarification is required. Examiner suggests for the following sequence identities “… at least 85%… or 95% …” applicants’ consider writing additional new claims as dependent claims from claim 1. 
	II. Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 22 is indefinite in the recitation of “an amino acid sequence having SEQ ID NO: 24”;  as the use of the indefinite article “an” implies that there is more than one amino acid sequence of SEQ ID NO: 24 and thus makes it unclear; is this recitation encompasses any subsequence within SEQ ID NO: 24, as well as the full-length sequence. It is suggested that “an” be replaced with “the”. The scope of the claims are unclear, as such it is unclear how homologous/identical to the amino acid sequence of SEQ ID NO: 24, a sequence of interest must be to be included within the scope of the claims. Clarification and correction required.
III. Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 57 recites the phrase “… UGT75L6 … UN1671 …”.  The metes and bounds of claim 57 is not clear, as there is no specific structure associated with the phrase “… UGT75L6 … UN1671 …” and hence the breadth of the claim is unclear. Examiner further notes while gene designation “… UGT75L6 … UN1671 …” remains the same, the structure may vary due to constant curation of gene databases and submitted updated sequence versions and hence the version encompassed in claim 57 is not clear. Examiner suggests providing a sequence structure along with SEQ ID NO:.. for “… UGT75L6 … UN1671 …”. The phrase “… UGT75L6 … UN1671 …” is not defined by the specification and only a portion of the claimed “… UGT75L6 … UN1671 …” and obtained from specific source is disclosed in specification as SEQ ID NO: 59 and SEQ ID NO: 55. Thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. It is not clear from the specification whether the name of the “… UGT75L6 … UN1671 …” in claim  57 refers to the same protein/and encoding polynucleotide i.e., SEQ ID NO: 59 and SEQ ID NO: 55. The rejection may be overcome by amending the claims to recite the specific SEQ ID NOs. Clarification and correction is required.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-7, 22, 25, 39-48 and 57 recite “A genetically modified host cell…” as interpreted is directed to the use of multicellular organisms including transgenic animals and plants and is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement when given the broadest reasonable interpretation, because, while claims 1-7, 22, 25, 39-48 and 57 are enabling for an isolated prokaryotic or eukaryotic host cell transformed with the recombinant expression vector encoding polypeptide(s) of interest, does not reasonably provide enablement for any transgenic multi-cellular organisms or host cells within a multi-cellular organism that have been transformed with the synthetic nucleic acid/expression vector or any transgenic plant that have been transformed with the synthetic nucleic acid/expression vector and expressing the polypeptide of interest. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claims.
Claims 1-7, 22, 25, 39-48 and 57 are so broad as to encompass transgenic multi-cellular organisms and host cells transformed with specific nucleic acids, including cells in vitro culture as well as within any multi-cellular organism and transgenic plants. The enablement provided is not commensurate in scope with the claim due to the extremely large number of transgenic multicellular organisms encompassed by the claims which the specification fails to teach how to generate. While methods for transforming cells in vitro are well known in the art, methods for successfully transforming cells within complex multi-cellular organisms are not routine and are highly unpredictable. Furthermore, methods for producing a successfully transformed cell within the multi-cellular organism are unlikely to be applicable to transformation of other types of multi-cellular organism, as multi-cellular organisms vary widely. However, in this case the disclosure is limited to only isolated cells in vitro. Thus, applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including the use of host cells within a multi-cellular organism for the production of said polypeptides. The scope of claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA)). Without sufficient guidance, expression of genes in a particular host cell and having the desired biological characteristics is unpredictable, the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F. 2d 731, 8 USPQ 2nd 1400 (Fed. Cir., 1988). It is suggested that the applicant limit the claim to “An isolated genetically modified host cell …”. 
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 7, 22, 25, 39-48 and 57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simon et al., (US 10,017,804) and in view of Bennetzen et al., (Nat. Biotechnol., 2012, Vol. 30(6): 555-561; UniProtKB/TrEMBL Accession# K4AME6; annotated as UDP-glycosyltransferase having 99.5% sequence identity to SEQ ID NO: 11 and 95.8% sequence identity to SEQ ID NO: 24 of the instant invention; see provided sequence alignments) and Markosyan et al., (US 9,752,174).
Claims 1-5, 7, 22, 25, 39-48 and 57, as interpreted are directed to any genetically modified host cell …(genus of hosts), said host comprising genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: UDP-glycosyltransferase having at least 80% sequence identity to SEQ ID NO: 11; or said UDP-glycosyltransferase comprises an amino acid sequence having SEQ ID NO: 24; said genetically modified host cell further comprising heterologous nucleic acids of undefined and unlimited structures encoding one or more enzymes of a pathway for making steviol glycoside, RebA, RebE, RebM and undetectable levels of RebM2, said pathway enzymes includes any geranylgeranyl diphosphate synthase, any copalyl diphosphate synthase, any ent-kaurene synthase, any kaurene oxidase, any kaurenoic acid hydroxylase, any cytochrome P450 reductase… any UDP-glycosyltransferase… UGT74G1… including mutants and variants of undefined/unlimited structures (also see, claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). 
Simon et al., (US 10,017,804) teach genetically modified yeast cells/S. cerevisiae comprising specific structures with UDP-glycosyltransferase activity (UGT76G1); and said specific recombinant hosts/specific cellular context/S. cerevisiae further comprising specific pathway enzymes geranylgeranyl diphosphate synthase, copalyl diphosphate synthase, ent-kaurene synthase including bi-functional enzymes, kaurene oxidase, kaurenoic acid hydroxylase, cytochrome P450 reductase and additional UDP-glycosyltransferases and able to synthesize steviol glycosides and rebaudiosides A, B, D, E and M (RebA/D/E/M). Applicants are directed to the following sections in Simon et al., (US 10,017,804): Abstract; Fig. 1, Fig. 3-5; col. 2, lines 5-56;Table 1;  col. 8, lines 34-67 to col. 9, lines 1-40; Table 2-Table 7; col. 7, lines 10-35; col. 17, lines 1-67 to col. 8, lines 1-16; and entire document.
Simon et al., (US 10,017,804) are silent regarding said UDP-glycosyltransferase 80% sequence identity to SEQ ID NO: 11; or said UDP-glycosyltransferase comprises an amino acid sequence having SEQ ID NO: 24 (as in claims 1, 3, 7, 22 and 25). 
However, regarding claims 1, 3, 7, 22 and 25, Bennetzen et al., (Nat. Biotechnol., 2012, Vol. 30(6): 555-561; UniProtKB/TrEMBL Accession# K4AME6; annotated as UDP-glycosyltransferase) disclose reference polypeptides and encoding polynucleotides having 99.5% sequence identity to SEQ ID NO: 11 and 95.8% sequence identity to SEQ ID NO: 24 of the instant invention; see provided sequence alignments.
Regarding claims 41-42, analogous art Markosyan et al., (US 9,752,174) advantageously provide teaching, suggestion and motivation regarding biochemical characterization and catalytic properties, including determination of structural isomers of RebM/RebM2 catalyzed by any given UDP-glycosyltransferase and the use of preparative HPLC methods for the determination of structural isomers of RebM/RebM2   (as in claims 41-42). Applicants are directed to the following sections Markosyan et al., (US 9,752,174): Abstract; col. 2, lines 4-62; col. 4, lines 16-60; and entire document. 
  Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Simon et al., and utilize the UDP-glycosyltransferase disclosed by Bennetzen et al., in the claimed genetically modified yeast cell for the production of RebM … of the instant invention and also determine the isomers formed by the catalytic reaction of any given UDP-glycosyltransferase by the methods disclosed by Markosyan et al., depending on the experimental need. Motivation to do so derives the from the fact that UDP-glycosyltransferases obtained from various sources are employed in various industrial settings for the production of rebaudiosides A/E/M as suggested by Simon et al., and Markosyan et al., and the combined references Simon et al., Bennetzen et al., and Markosyan et al., also provide the structural and functional elements of the instant invention (Teaching, Suggestion, Motivation and Expectation of Success).
Regarding specific concentration of producing RebM and RebM2 ratio are also provided/suggested in the combination of references, and examiner also takes the position the following position; optimization of known variables, and the examiner finds support in: MPEP 2144.05 [R-5]: A. Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation". As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Hence, the expectation of success is high, as the structural and functional elements of the instant invention, as claimed in claims 1-5, 7, 22, 25, 39-48 and 57 is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied reference) by the secondary references (teaching references). Furthermore, at the time of the instant invention was made it was routine in the art to employ and perform biochemical characterization and determine catalytic properties, including determination of structural isomers of RebM/RebM2 catalyzed by any given UDP-glycosyltransferase and the use of preparative HPLC methods for the determination of structural isomers of RebM/RebM2.
Given this extensive teaching in prior art (Simon et al., Bennetzen et al., and Markosyan et al.,) i.e., any genetically modified host cell …(genus of hosts), said host comprising genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: UDP-glycosyltransferase having at least 80% sequence identity to SEQ ID NO: 11; or said UDP-glycosyltransferase comprises an amino acid sequence having SEQ ID NO: 24; said genetically modified host cell further comprising heterologous nucleic acids of undefined and unlimited structures encoding one or more enzymes of a pathway for making steviol glycoside, RebA, RebE, RebM and undetectable levels of RebM2, said pathway enzymes includes any geranylgeranyl diphosphate synthase, any copalyl diphosphate synthase, any ent-kaurene synthase, any kaurene oxidase, any kaurenoic acid hydroxylase, any cytochrome P450 reductase… any UDP-glycosyltransferase… UGT74G1… including mutants and variants of undefined/unlimited structures (also see, claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation), as taught by the instant invention and as claimed in claims 1-5, 7, 22, 25, 39-48 and 57 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
Therefore, claims 1-5, 7, 22, 25, 39-48 and 57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simon et al., (US 10,017,804) and in view of Bennetzen et al., (Nat. Biotechnol., 2012, Vol. 30(6): 555-561; UniProtKB/TrEMBL Accession# K4AME6; annotated as UDP-glycosyltransferase having 99.5% sequence identity to SEQ ID NO: 1 and 95.8% sequence identity to SEQ ID NO: 24 of the instant invention; see provided sequence alignments) and Markosyan et al., (US 9,752,174).
Allowable Subject Matter/Conclusion
None of the claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652